 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for Jefferson Cody Green

 8
                                   UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:20-cr-00190-JAD-VCF

12                    Plaintiff,                               STIPULATION TO MODIFY
                                                               CONDITIONS OF PRETRIAL
13           v.
                                                                       RELEASE
14   JEFFERSON CODY GREEN,                                           (First Request)

15                    Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Margaret W. Lambrose, Assistant Federal Public Defender, counsel for Jefferson Cody
21   Green, that this Court remove the no contact condition from Mr. Green’s pretrial release
22   conditions. 1
23           This Stipulation is entered into for the following reasons:
24           1.       Mr. Green and R.S. have fully reconciled and they would like to maintain their
25   relationship.
26
             1
                 ECF No. 6 p. 4.
         Case 2:20-cr-00190-JAD-VCF Document 17 Filed 06/22/21 Page 2 of 3




 1          2.       Mr. Green has been on pretrial supervision for 10 months. 2 During that time,
 2   he has complied with all of the conditions of pretrial release. Due to Mr. Green’s proven
 3   track record of compliance, the parties agree that the no contact condition is no longer
 4   necessary.
 5          3.       Pretrial Services has no objection to this modification.
 6          DATED this 22nd day of June, 2021.
 7
 8    RENE L. VALLADARES                               CHRISTOPHER CHIOU
      Federal Public Defender                          Acting United States Attorney
 9
10       /s/ Margaret W. Lambrose                         /s/ Rachel Kent
      By_____________________________                  By_____________________________
11    MARGARET W. LAMBROSE                             RACHEL KENT
      Assistant Federal Public Defender                Special Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26          2
                ECF No. 1.
                                                       2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00190-JAD-VCF
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     JEFFERSON CODY GREEN,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the no contact condition with the victim in this

11   case is removed.

12          DATED this 23rd
                       ___ day of June, 2021.

13
14
                                                UNITEDJ.
                                                DANIEL STATES DISTRICT JUDGE
                                                         ALBREGTS
15                                              UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
